Citation Nr: 9917380	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purpose of obtaining dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from March 1962 to March 1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in August 1997 for 
additional evidentiary development which has been 
accomplished to the extent possible.  The case is now ready 
for appellate consideration.

The Board further notes that during the pendency of this 
appeal, the adjudication regulations for determining whether 
dental conditions are service-connected for purposes of 
eligibility for outpatient dental treatment were amended.  
See Federal Register, Volume 64, No. 109, June 8, 1999, page 
30392-30393.  However, a review of the revisions which 
primarily relate to the establishment of a 180 day period of 
active service prior to eligibility for certain outpatient 
dental treatment would not impact the decision in this case.  
Consequently, the Board finds that its consideration of this 
issue without initial consideration of the change in criteria 
by the regional office (RO) and the veteran is not 
prejudicial to the veteran, and that remand for this purpose 
is, therefore, not warranted.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board further notes that although the RO had previously 
furnished the veteran with only some of the applicable 
regulations pertinent to the issue on appeal, the Board 
provided additional pertinent regulations in its remand of 
August 1997, which were acknowledged by the RO in the 
supplemental statement of the case issued in May 1998.  Thus, 
the Board finds that remand so that the veteran may be 
advised of pertinent regulations of which he has already been 
made aware by the Board is also unwarranted. 


FINDING OF FACT

The claim for service connection for a dental disorder for 
the purpose of obtaining dental treatment is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a dental disorder for 
the purpose of obtaining dental treatment, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As was noted in the Board's remand of August 1997, the 
veteran's primary contention is that he is eligible for 
dental treatment for dental disorders which are a 
manifestation of the residuals of his service-connected jaw 
fracture.  Service connection for residuals of a jaw fracture 
was granted in July 1976, with a 10 percent disability rating 
assigned under Diagnostic Code 9905, which is a diagnostic 
code for dental conditions.  38 C.F.R. § 4.150 (1998).  Thus, 
the veteran is clearly entitled to necessary dental treatment 
related to this condition.  38 C.F.R. § 17.161(a) ("Class 
I" eligibility).  However, as will be shown more fully 
below, the veteran has not provided medical evidence that any 
current dental disorder is related to his service-connected 
jaw fracture or would otherwise entitle the veteran to 
outpatient dental treatment.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  See also 38 C.F.R. § 17.161(g).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  Mere allegations 
in support of a claim that a disorder should be service-
connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, supra.  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  Additionally, 
effective principles relating to the establishment of service 
connection for dental disease and injuries by reason of their 
relationship to other associated service-connected diseases 
or injuries will be observed.  38 C.F.R. § 3.381(c) (1998).

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection.  38 C.F.R. § 
3.381(a).  However, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease and Vincent's stomatitis are not considered disabling 
conditions under VA regulations, and may be considered 
service connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

Under the law, a claimant is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) (West 1991) and 38 C.F.R. § 
17.161 (1998).  Specifically, a veteran will be eligible for 
"Class I" VA outpatient treatment if he has an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As was noted above, 
since the veteran is service-connected for residuals of his 
jaw fracture, he is eligible for "Class I" VA outpatient 
treatment for dental disorders arising from that condition.

"Class II" eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Generally, claimants are eligible for 
one-time correction of noncompensable service-connected 
dental conditions.  
In the case of the veteran, who was released from active duty 
in March 1965, an application for such treatment must have 
been filed within one year of discharge.  Clearly, the 
veteran's application for treatment, filed in February 1976, 
is untimely under the aforementioned eligibility category; 
therefore, the veteran is ineligible for "Class II" VA 
treatment based on that application.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a "Class II(a)" basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service.  VAOPGCPREC 
5-97;  62 Fed. Reg. 15566 (1997). 

In addition, the Board notes that loss of teeth can be 
compensably service connected only if such loss is, inter 
alia, "due to loss of body of maxilla or mandible without 
loss of continuity."  38 C.F.R. § 4.150, Diagnostic Code 
9913 (1998); see also 38 C.F.R. § 4.149 (stating that 
replaceable teeth may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.160 or § 17.161 of this chapter; Dorland's 
Illustrated Medical Dictionary 994, 984 (28th ed. 1994) (the 
maxilla is one of the bones forming the upper jaw, and the 
mandible is the bone of the lower jaw); Woodson v. Brown, 8 
Vet. App. 352 (1995).  A note following Diagnostic Code 9913 
goes on to point out that "[t]hese ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Entrance examination in March 1962 did not reveal any missing 
teeth.  Service medical records further reveal that the 
veteran sustained a fracture to his right jaw in January 
1963.  At this time, there was no mention of any tooth loss.  
Although service medical records reflect that the veteran 
received treatment from the dental clinic for his fractured 
jaw in January and February 1963, the dental treatment 
records are not available.  Examination in March 1963 noted 
that teeth No. 1, 16, 17, and 32 were missing.  Dental 
records for the period of March 1963 to February 1965 reflect 
periodic treatment for cavities without any indication of 
tooth extraction or loose teeth.  Separation examination in 
March 1965 revealed that tooth No. 17 was missing.  

A June 1976 VA orthopedic examination revealed that the 
veteran reported a history of being beaten by his sergeant in 
"1974."  As a result of this incident, his teeth were 
reportedly loosened, and he sustained a fracture of the right 
cheek, numerous lacerations on his forehead, a nose fracture, 
and a broken jaw on the right.  He related that his teeth 
were wired and were decaying where the wires had been.  
Examination at this time revealed that he could open his jaw 
and that he could "waggle" it to the right, but not to the 
left.

The Board notes that in a June 1976 dental rating sheet, 
service connection for a dental disorder, secondary to dental 
trauma, was denied on the basis that the service medical 
records revealed no evidence of trauma to the veteran's 
teeth.  The case file does not show that the veteran was 
provided notice of this determination, and it has not, 
therefore, become final.  See Hauck v. Brown, 6 Vet. App. 518 
(1994).  This rating sheet was prepared at the request of the 
VA medical center (MC) in Portland, Oregon, in order to 
determine the veteran's eligibility for outpatient dental 
treatment.  This decision was rendered prior to the July 1976 
rating decision noted above.

In October 1976 the veteran again claimed service connection 
for his teeth which were reportedly deteriorating as a result 
of his jaw injury, but the claim was apparently not 
adjudicated by the RO.  Treatment records from the dental 
clinic at the Portland VAMC, however, show that the veteran 
received dental treatment from January 1977 to February 1984, 
from November 1986 to August 1988, and from October 1989 to 
August 1992.  An October 1976 statement filed by the veteran 
details the assault by his sergeant which reportedly resulted 
in two of his teeth being knocked out on the lower right side 
of his jaw.  

A February 1987 medical report, the source of which is 
unclear, indicates that the treatment was provided on the 
basis that the veteran was entitled to "Class I" dental 
treatment, and provided a history that the trauma sustained 
by the veteran in service included the "shattering of 
several teeth."  He also reported that during the 
immobilization of his jaw, teeth were broken by the wires and 
bands.  VA treatment records received from the VAMC in Reno, 
Nevada, show that he received dental treatment from August 
1990 to May 1991, although the basis for providing the 
treatment is not shown.  

The veteran again claimed entitlement to service connection 
for his teeth, in order to obtain dental treatment, in 
September 1994, apparently because he was denied dental 
treatment by the Reno VAMC.  At or about that time he 
submitted a July 1989 letter from the Portland VAMC showing 
that he was entitled to continued dental treatment through VA 
because he had a service-connected, compensable dental 
disorder (limited motion of the jaw).  In September 1994 the 
Reno VAMC, however, denied entitlement to dental treatment, 
apparently on the basis that the veteran did not have a 
service-connected, compensable dental disorder.  

The veteran submitted an October 1994 report from a private 
dentist indicating that he received extensive dental 
treatment from February to March 1977 that was authorized and 
paid for by VA, on the basis that the disorder being treated 
was service connected.  Treatment records subsequently 
received from the Reno VAMC dental clinic reveal that the 
veteran received dental treatment from October 1994 to July 
1995, but the basis upon which treatment was provided is not 
indicated.

At a personal hearing in January 1995, the veteran outlined 
the difficulties he had been having obtaining outpatient 
dental treatment with the VA (transcript (T.) at pp. 5-6).

In October 1995 the veteran was requested to submit evidence 
showing that the treatment required for his teeth was related 
to his service-connected jaw disorder.  An October 1995 
report of contact with the Portland VAMC dental clinic 
indicates that the veteran had been provided dental treatment 
because his service-connected dental disorder (residuals of a 
fractured jaw) had produced severe dental problems.  The 
medical evidence relied upon in making this determination, 
however, is not provided.  

In a February 1996 rating decision, the RO denied entitlement 
to outpatient dental treatment on the basis of a lack of 
dental trauma, and determined that his claim for an 
additional dental condition was not well grounded.  The RO 
additionally determined and informed the veteran that he was 
entitled to dental treatment indicated as necessary to 
maintain health and masticatory function, because he had a 
service-connected, compensable dental disorder.  The veteran 
perfected an appeal in response to the February 1996 rating 
decision.

Thereafter, in the Board's remand of August 1997, the Board 
requested that the RO make an effort to obtain additional 
pertinent dental and/or administrative records in the 
possession of the VAMC's in Reno and Portland, and also 
schedule a VA examination before an appropriate specialist to 
address certain issues with respect to the veteran's service-
connected jaw fracture and his current dental problems.

A November 1997 VA dental examination revealed that the 
veteran had moderate periodontal disease (5-6 millimeter 
pockets), large caries in teeth No. 18, 19, 28, 30 and 9, and 
several small caries in the remaining teeth.  It was further 
noted that the veteran had very poor oral hygiene.  

While the examiner did note the veteran's history of 
fracturing his jaw in Vietnam in the 1960's and his claim 
that having the jaw wired caused his teeth to decay at the 
gum line, the examiner believed that the caries were caused 
by poor oral hygiene.  The examiner further commented that 
the veteran would need full mouth rehabilitation, and that 
specifically, most of his teeth would need new crowns, No. 19 
would need endodontic treatment, and the veteran would 
probably need a lower partial denture.

In a supplemental statement of the case issued in May 1998, 
the RO concluded that entitlement to service connection for a 
dental disorder for the purpose of obtaining dental treatment 
was not established, and that the rules regarding benefit of 
the doubt did not apply because the preponderance of evidence 
was unfavorable.


Analysis

At the outset, the Board of Veterans' Appeals (Board) notes 
that at the time of the Board's remand of August 1997, the 
Board found that the veteran's claim was capable of 
substantiation under 38 U.S.C.A. § 5107(a) (West 1991), 
especially in light of the fact that he was already service 
connected for a dental condition and that some of the service 
dental records were not of record.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Thus, it outlined several areas 
of development, which included the scheduling of a 
comprehensive VA dental examination and an effort to obtain 
additional pertinent VA records and information from the 
veteran.  

The Board notes that the record reflects that the veteran's 
examination went forward as scheduled and that the RO made a 
reasonable effort to comply with the other requested 
development.  Consequently, the Board finds that a reasonable 
effort has been made to comply with the requests set forth in 
the Board's remand and that in view of the Board's ultimate 
determination that the veteran's claim is not well grounded, 
further remand of this matter for further evidentiary 
development is not warranted.




First, the Board finds that while the record reflects current 
nonservice-connected dental disability and that the veteran 
is arguably capable of providing evidence through his own 
evidentiary statements as to symptoms he experienced as a 
result of his service-connected dental disability, there is 
no competent medical evidence establishing a nexus between 
current dental disability and service-connected disability, 
or establishing that any current dental disability was 
worsened or aggravated by service-connected disability 
pursuant to Allen v. Brown, supra.  

Medical evidence is required to provide the nexus, and the 
veteran's statements in this regard are not sufficient.  See 
Espiritu v. Derwinski, supra.  Thus, the veteran's claim for 
secondary service-connection for current dental disability as 
secondary to service-connected disability is not well 
grounded.  Consequently, the veteran is not entitled to 
"Class I" dental outpatient treatment for his current 
dental problems.  Clearly, the record reflects no medical 
evidence linking any current dental disorder directly to 
service.

Since the veteran is therefore not entitled to outpatient 
dental treatment based on a compensable dental condition, the 
remaining issue is whether he is entitled to some form of 
treatment based on a service-connected noncompensable 
condition.  In this regard, as was noted previously, the 
veteran is not entitled to "Class II" benefits as he did 
not submit a timely application for this benefit.  

In addition, with respect to "Class IIa" eligibility under 
38 C.F.R. § 17.161(c), the Board would first emphasize that 
this eligibility is squarely dependent upon medical evidence 
that demonstrates that the subject dental condition resulted 
from combat or that it resulted from service trauma.  The 
Board notes that the veteran does not claim that any current 
dental condition resulted from combat and there is no 
evidence that would support such a contention.  Consequently, 
the only remaining consideration on appeal is whether the 
veteran has submitted evidence showing that a current dental 
disorder resulted from service trauma.  



In this regard, the Board notes that the record does not 
reveal medical evidence showing that any current dental 
disorder resulted from service trauma.  Thus, since the 
evidence of record is also insufficient to establish that the 
appellant is a member of "Class IIa," the Board finds that 
the veteran has also not submitted a "plausible" claim for 
outpatient services under the provisions of 38 C.F.R. 
§ 17.161(c).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for a dental disorder for the purpose 
of obtaining dental treatment, the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  The 
RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

As was noted earlier, when the Board addresses in a decision 
a question that had not been addressed by the RO, as in this 
case, the question of whether the claim is well grounded, it 
must be considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to respond and, if not, 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, supra.  

In this instance, the Board does not find such prejudice 
because the appellant has not met the threshold obligation of 
submitting well-grounded claims.  Meyer v. Brown, 9 Vet. App. 
425 (1996).

As the veteran's claim for entitlement to service connection 
for a dental disorder for the purpose of obtaining dental 
treatment is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection a dental disorder for the 
purpose of obtaining dental treatment, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

